Jocelyn moved in arrest of judgment that the note was made payable by D. Wheaton and J. Tisdale, under the firm of Wheaton and Tisdale, to J. Tisdale, whereby the said James became the payee and payor; that the said James could not have maintained a suit to recover the *Page 135 
contents of the note; neither can Blake and Green, as his assignees, for he cannot transfer that right to another which he possessed not himself.
The paper, on which this suit is brought, should be considered as an authority or power given by both partners to Tisdale, to draw on the partnership effects in favor of some third person, and as an engagement of the partners that such draft should be paid. This amounts to an acceptance, and places the contract upon the footing of an order drawn by Tisdale, and accepted by himself and partner in favor of the plaintiff, which is certainly valid. It is not unusual (149) in mercantile transactions for partners to draw, payable to themselves or their order; Douglas, 653; and for one or both to endorse to some third person; then two may, with equal propriety, promise to pay to the order of one.
   Reasons overruled. (150)